DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2. 	Applicant filed the response to Election/Restriction requirement on 10/14/2021. Claims 1-10 and 20 are elected for examination. Claims 1-10 and 20 are pending. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/10/2020 and 09/21/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
4.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Contingent Limitations
5.	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
6.	Claim 20 recites “issuing a notification upon receipt of the tag information from the first communication device if the tag information is associated with status information indicating that the settlement process is not completed”. There is no positively recited limitation that the processor issues the notification upon receipt of the tag information if the settlement process is not completed, this is a contingent limitation. For example, in order that the processor will issue the notification the settlement process should not be completed, however, in some instances the settlement process might be completed.
Intended Use
7.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
8.	Claim 1 recites “upon receipt of a commodity … to register …” and “update the status … to indicate …”
	Claim 9 recites “wherein … to start the settlement process…”
	Claim 20 recites “upon receipt of a commodity … to register …” and “updating the status … to indicate…”

Optional Language
10.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
11. 	Claim 20 recites “upon receipt of a terminal code …” and “upon receipt of a commodity code …”
Claim Rejections - 35 USC §101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
14.	In the instant case, claims 1 and 20 are directed to a “server, system and method for preventing a customer from leaving a store with unpaid items of merchandise”. 
15.	Claims are directed to the abstract idea of “preventing a customer from leaving a store with unpaid items of merchandise” which is grouped under “Certain methods of organizing human activity is similar to a fundamental economic practices such as mitigating risk and commercial interactions such as sales activities or behaviors” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claims recite “upon receipt of a terminal code…and tag information of a tag attached to a basket … store … the terminal code in association with the tag information and status information indicating a settlement process is not completed, upon receipt of a commodity code … register the commodity code … to register a commodity to be purchased, update the status information to indicate that the settlement process is completed once settlement is completed for every registered commodity, and issue a notification upon receipt of the tag information … if the tag information is associated with status information indicating the settlement process is not completed”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
16.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a management server”, “a communication interface”, “a user terminal”, “a first communication device”, “a processor”, “a memory”, “a gate device”, “a second communication device”, “a payment machine”, and “a third communication device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of preventing a customer from leaving a store with unpaid items of merchandise.  
17.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of preventing a customer from leaving a store with unpaid items of merchandise using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
18.	Hence, claims are not patent eligible.
19.	Dependent claims 2 and 3 describe the tag. Dependent claim 4 describes the first location of the store. Dependent claim 5 describes the notification performance. Dependent claim 6 describes the communication interface and the second communication device performances. Dependent claim 7 describes the payment machine performance. Dependent claim 8 describes the performances of the communication interface and the third communication device. Dependent claim 9 describes the generation of the payment code. Dependent claim 10 describes the transmission of the generated payment code. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
20.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
21.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112
22.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

23.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

24.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
25.	Claim 1 recites “a processor configured …”, 
Claim 5 recites “wherein the notification causes a gate device…”, 
Claim 9 recites “wherein the processor is further configured…” 
26. 	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01).
27.	Claims 2-4, 6-8, and 10 are rejected under the same rationale as claim 1 because claims 2-4, 6-8, and 10 inherit the deficiencies of claim 1 due to their dependency.

28.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


29.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear scope
30.	Claim 1 recites “upon receipt… store, in a memory…”
Claim 10 recites “wherein the generated payment code is transmitted…”
Claim 1 recites “issue… receipt of the tag information from the first communication device…” and “upon receipt … tag information… from the user terminal…”. Not clear whether the tag information (“issue…”) is the tag information from the user terminal or another “tag information”. 
Claim 2 recites “wherein the tag is a wireless tag configured…”
Claim 3 recites “wherein the tag has a two-dimensional code printed thereon…” 
31.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
32.	Claim 6 recites “the processor updates the status information when the tag information is read by the second communication device”. However, giving the claim its BRI the second communication device is not part of the “management server”.
Claim 7 recites “wherein the settlement process is performed by a payment machine at the second location”. However, giving the claim its BRI a payment machine is not part of the “management server”.
Claim 8 recites “the processor stores … the tag is read by the third communication device”. However, giving the claim its BRI the third communication device is not part of the “management server”.
33.	It is not clear how the components were not being the part of the management server involved in performing mentioned above steps. MPEP 2173.02 (I-III).
Means Plus Function
34. 	Claim 1 recites “communication interface configured…”
Claim 2 recites “wherein the tag is a wireless tag…” 
35.	The supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function, MPEP 2181 I.
36.	Claims 4-5 and 9-10 are rejected under the same rationale as claim 1 because claims 4-5 and 9-10 inherit the deficiencies of claim 1 due to their dependency.

Claim Rejections - 35 USC § 102
37.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
38.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

39.	Claims 1, 4-5, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US20160300457A1 to Aldahbaj.
40.	As per claims 1 and 20:
Aldahbaj discloses the following limitations:
a communication interface configured to communicate with a user terminal and a first communication device at a first location in a store, Fig.1, items 20, 30; [0032], [0037] 
a processor configured to [0032]
upon receipt of a terminal code of the user terminal and tag information of a tag attached to a basket from the user terminal, store, in a memory, the terminal code in association with the tag information and status information indicating a settlement process is not completed [0033]-[0034]
upon receipt of a commodity code from the user terminal, register the commodity code in the memory to register a commodity to be purchased [0031]-[0032]
update the status information to indicate that the settlement process is completed once settlement is completed for every registered commodity [0035]
issue a notification upon receipt of the tag information from the first communication device if the tag information is associated with status information indicating the settlement process is not completed [0040]
41.	As per claim 4:
Aldahbaj discloses the following limitations:
wherein the first location is an exit of the store, Fig.1, items 20 and “exit”
42.	As per claim 5:
Aldahbaj discloses the following limitations:
wherein the notification causes a gate device installed at the exit to output an alert sound [0040]
Claim Rejections - 35 USC § 103
43. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


44.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
45.	Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US20160300457A1 to Aldahbaj in view of US20190236583A1 to Hagen et al.
46.	As per claim 2:
Aldahbaj does not explicitly disclose the following limitations:
wherein the tag is a wireless tag configured to transmit the tag information to the first communication device. 
However, Hagen et al., as shown, discloses the following limitations:
wherein the tag is a wireless tag configured to transmit the tag information to the first communication device,  Fig.2, items 206, 210, 214, [0040], 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system for providing and managing associations between mobile computing device and physical shopping carts used in retail stores includes a physical shopping cart configured to transport physical goods around a store taught by Hagen et al. in a checkout-system for secure and comfortable checkout of collected articles, whereby the customer scans the articles with a mobile article scanner by itself, and whereby the checkout-system includes a security system with an RFID scanner to scan RFID-transponder placed on the articles to identify whether all articles bought by the customer were scanned of Aldahbaj with the motivation of enhancing the apparatus with a system to provide product detection and device association features like a wireless transceiver and the cart identifier that can be a QR code that is affixed to on one or more surfaces of the cart as taught by Hagen et al. over that of Aldahbaj.
47.	As per claim 3:
Aldahbaj does not explicitly disclose the following limitations:
wherein the tag has a two-dimensional code printed thereon indicating the tag information.
However, Hagen et al., as shown, discloses the following limitations:
wherein the tag has a two-dimensional code printed thereon indicating the tag information Fig. 2, item 214, [0040]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system for providing and managing associations between mobile computing device and physical shopping carts used in retail stores includes a physical shopping cart configured to transport physical goods around a store taught by Hagen et al. in a checkout-system for secure and comfortable checkout of collected articles, whereby the customer scans the articles with a mobile article scanner by itself, and whereby the checkout-system includes a security system with an RFID scanner to scan RFID-transponder placed on the articles to identify whether all articles bought by the customer were scanned of Aldahbaj with the motivation of enhancing the apparatus with the cart identifier that can be can be a label, marking, and/or QR code that is physically affixed/provided on one or more surfaces of the cart as taught by Hagen et al. over that of Aldahbaj.
48.	As per claim 8:
Aldahbaj does not explicitly disclose the following limitations:
the communication interface is further configured to communicate with a third communication device at an entrance of the store, and 
the processor stores the terminal code in association with the tag information and the status information when the tag is read by the third communication device.
However, Hagen et al., as shown, discloses the following limitations:
the communication interface is further configured to communicate with a third communication device at an entrance of the store, Fig. 2, items 202, 206, 216; [0038]-[0039]
the processor stores the terminal code in association with the tag information and the status information when the tag is read by the third communication device Fig.3, items 302, 306, 308, 310, 314; [0041], [0044]-[0045]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system for providing and managing associations between mobile computing device and physical shopping carts used in retail stores includes a physical shopping cart configured to transport physical goods around a store taught by Hagen et al. in a checkout-system for secure and comfortable checkout of collected articles, whereby the customer scans the articles with a mobile article scanner by itself, and whereby the checkout-system includes a security system with an RFID scanner to scan RFID-transponder placed on the articles to identify whether all articles bought by the customer were scanned of Aldahbaj with the motivation of enhancing the apparatus with a system to provide associations used to ensure that the correct cart contents for the cart are being transmitted to and presented on the associated device as taught by Hagen et al. over that of Aldahbaj.








49.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US20160300457A1 to Aldahbaj in view of US20140164176A1 to Kitlyar.
50.	As per claim 6:
Aldahbaj discloses the following limitations:
the communication interface is further configured to communicate with a second communication device at a second location in the store, Fig.1, items 17, 20, and 30; [0032]
Aldahbaj does not explicitly disclose the following limitations:
the processor updates the status information when the tag information is read by the second communication device.  
However, Kitlyar, as shown, discloses the following limitations:
the processor updates the status information when the tag information is read by the second communication device [0035]-[0036]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems and methods related to fast checkout using a smart cart where a forward facing radio frequency identification (“RFID”) reader component can read a first set of RFID tags and generate a first set of items based on RFID information read from the first set of RFID tags taught by Kitlyar in a checkout-system for secure and comfortable checkout of collected articles, whereby the customer scans the articles with a mobile article scanner by itself, and whereby the checkout-system includes a security system with an RFID scanner to scan RFID-transponder placed on the articles to identify whether all articles bought by the customer were scanned of Aldahbaj with the motivation of enhancing the apparatus with a feature such as RFID tag readers within the smart shopping cart can detect products placed within the cart and that communication can occur dynamically as products are placed into the cart, additionally the shopping list is dynamically updated, the shopper can be informed via smart shopping cart of the subtotal of items in the cart, or whether a specific product is actually on the shopping cart list taught by Kitlyar over that of Aldahbaj.
51.	As per claim 7:
Aldahbaj discloses the following limitations:
wherein the settlement process is performed by a payment machine at the second location, Fig. 1, item 13, [0034]
52.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US20160300457A1 to Aldahbaj in view of US20160217448A1 to Laracey.
53.	As per claim 9:
Aldahbaj does not explicitly disclose the following limitations:
wherein the processor is further configured to generate a payment code for the user terminal to start the settlement process upon receipt of a request from the user terminal.
However, Laracey, as shown, discloses the following limitations:
wherein the processor is further configured to generate a payment code for the user terminal to start the settlement process upon receipt of a request from the user terminal [0085]-[0086]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods and apparatus for conducting payment transactions wherein the payment transactions may be conducted between a consumer operating a mobile device and a merchant taught by Laracey in a checkout-system for secure and comfortable checkout of collected articles, whereby the customer scans the articles with a mobile article scanner by itself, and whereby the checkout-system includes a security system with an RFID scanner to scan RFID-transponder placed on the articles to identify whether all articles bought by the customer were scanned of Aldahbaj with the motivation of enhancing the apparatus with a feature such the system creates a pending transaction record and transmits a checkout token to the merchant as taught by Laracey over that of Aldahbaj.
54.	As per claim 10:
Aldahbaj does not explicitly disclose the following limitations:
wherein the generated payment code is transmitted to a payment machine at a checkout counter of the store. 
However, Laracey, as shown, discloses the following limitations:
wherein the generated payment code is transmitted to a payment machine at a checkout counter of the store [0109]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods and apparatus for conducting payment transactions wherein the payment transactions may be conducted between a consumer operating a mobile device and a merchant taught by Laracey in a checkout-system for secure and comfortable checkout of collected articles, whereby the customer scans the articles with a mobile article scanner by itself, and whereby the checkout-system includes a security system with an RFID scanner to scan RFID-transponder placed on the articles to identify whether all articles bought by the customer were scanned of Aldahbaj with the motivation of enhancing the apparatus with a feature such the generated by the merchant system and displayed on a point of sale display the checkout token image can be captured a user mobile phone and transmitted to a remote system as taught by Laracey over that of Aldahbaj.

Conclusion
55.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150310417A1 – Syed – Disclosed systems and method for payment code generation using a wireless beacon at a merchant location wherein a check-in at a merchant location may be completed using a wireless beacon at the merchant location with a communication device.	
US20170206516A1 – Watson et al. – Discloses a system for a self-checkout terminal with various components where a receiver receives shopping data including prices of items that a customer has physically acquired or placed in a cart.
	US20200275059A1 – De Bonet et al. – Discloses an item-identifying cart that may be utilized by a user in a materials handling facility to automatically identify items that the user places in their cart, and update a virtual shopping cart to include items taken by the user.
US20150199890A1 – Hewett – Discloses a system for RFID-based retail management that includes a set of antennas, an RFID transceiver connected to the set of antennas; and a microprocessor-based system manager that controls the RFID transceiver and transforms RFID response data.
https://www.youtube.com/watch?v=miCGDT8L17c – Discloses Amazon's high tech shopping cart that recognizes the items you put inside and rings you up as you shop so you can skip the checkout line.
https://www.youtube.com/watch?v=ZZ0qBLOqqyo – Caper's "smart" shopping cart is packed with artificial intelligence to let customers scan, bag, and pay all on the cart. As consumers increasingly shop online, the company believes its AI cart can bring the conveniences of online shopping, offline.

56.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)